Case 2:18-cv-13361-AC-EAS ECF No. 1-6 filed 10/26/18 PagelD.55 Page1of4

EXHIBIT E
Case 2:18-cv-13361-AC-EAS ECF No. 1-6 filed 10/26/18 PagelD.56 Page 2of4

 

CJ

From: _ CJ

Sent: : Monday, November 13, 2017 2:27 PM
To: SchonMJ@State.gov

Cc: Bob Birach

Subject: Ms. Huda Ashwal

Dear Special Agent Schon,
This email is to follow up on our conversation this afternoon regarding Ms. Huda Ashwal.
As | explained, Ms. Ashwal has hired us to represent her in relation to the denial of her passport renewal.

| understood from our conversation that Ms. Ashwal is currently the subject of an ongoing criminal investigation
involving human smuggling and potential naturalization fraud which you called “extremely complicated” and believe it
will be a “lengthy process” to sort out. Ms. Ashwal has been cooperative and your office has been candid with her. You
stated several times during our conversation that you do not believe Ms. Ashwal to have committed any crime, but that
you “do not have proof” that she did not. You also stated that as her husband went on the record to accuse her of
smuggling, you would like Ms. Ashwal to go “on the record” and provide her side of the story. You suggested that at this
point, going on the record with such a statement is the only way to refute her husband’s allegations. The U.S. Attorney’s
Office and your superiors have the final authority as to whether or not any criminal charges will be brought against Ms.
Ashwal or how or when the investigation is otherwise resolved. When | inquired what the legal basis was for withholding
Ms. Ashwal’s passport, you again reiterated that she is the subject of an ongoing criminal investigation.

| understood from our conversation that while you would like Ms. Ashwal to provide a sworn statement, receiving her
passport will simply depend on the course of your investigation and there is nothing Ms. Ashwal can or should do to
receive her passport other than to wait on your office concluding its investigation against her.

If any of the above facts are NOT correct, or you have additional information to provide please feel free to clarify the
above statements to ensure we are all on the same page.

As you are aware, any pending criminal investigation for naturalization fraud has no effect on the fact that Ms. Ashwal
remains a U.S. citizen until her citizenship is revoked after appropriate proceedings. The right to travel has been held to
be a fundamental constitutional right. As of this moment, we see no legal basis for the ongoing denial of a passport
renewal to our client and unless there is additional information to justify the ongoing denial of a passport to her we will
be taking appropriate actions to make sure Ms. Ashwal receives the documentation to which she is legally entitled.

Please feel free to contact our office if you have any questions or clarifications in regards the above. | do appreciate your
candor and willingness to speak today.

Thank you very much,

CJ. CANNON
Associate Attorney

BIRACH LAW, P.C.

26211 Central Park Blvd., Suite 209
Southfield, MI 48076

(313) 964-1234

-24-
Case 2:18-cv-13361-AC-EAS ECF No. 1-6 filed 10/26/18 PagelD.57 Page 3of4

 

CJ

From: Schon, Michael J <SchonMJ@state.gov>
Sent: . Thursday, November 16, 2017 7:10 PM
To: CJ

Ce: Bob Birach

Subject: RE: Ms. Huda Ashwal

Good evening,

As this is an ongoing criminal investigation, | am not at liberty to discuss the details of the case. There are some details
from our conversation with you and your client that are missing. Regardless, it may be in your client’s best interest to
cooperate with the investigation. As previously mentioned, we would like to schedule a formal interview with your
client.

Please let me know how you and your client wish to proceed.

Thank you for your time,

Michael Schon

-Special Agent-

United States Department of State
DSS | New York Field Office

Official
UNCLASSIFIED
Case 2:18-cv-13361-AC-EAS ECF No. 1-6 filed 10/26/18 PagelD.58 Page 4 of 4

 

CJ

From: CJ

Sent: Friday, November.17, 2017 9:37 AM
To: , Schon, Michael J

Cc: Bob Birach

Subject: RE: Ms. Huda Ashwal

With all due respect, Officer, Ms. Ashwal has been very cooperative with the investigation. As far as providing a sworn
statement, Ms. Ashwal has made clear (and | have reiterated) that she is choosing not to do so at this time. This is a
decision which she is fully at liberty to make.

As far as “missing details”, | would appreciate you correcting the record as the intention of my email to you was to make
sure there is a record which can be corrected. It does little good to suggest “details are missing” but not to provide the
corrected details to us so that we are all on same page.

Ms. Ashwal has hired our office to represent her in regards to the issue of obtaining her renewal passport so she can
travel. We are not at this point advising her with regards to any criminal matters. You’ve provided me with a reason as
to why her passport is being withheld, but have yet to cite any /egal authority for the withholding. As such, we maintain
the position that this is an unlawful denial of Ms. Ashwal’s constitutionally-guaranteed right to travel.

If, on the other hand, your office has no authority over the passport matter, please provide us with the correct office or
party to discuss the issue with. Our sole interest is in guaranteeing Ms. Ashwal her rights as a citizen, which as | stated

she remains entitled to until she has been found guilty of a crime after fair trial, or until her citizenship has been stripped
in accordance with due process of law.

Thank you very much,

C.J. CANNON
Associate Attorney

BIRACH LAW, P.C.

26211 Central Park Blvd., Suite 209
Southfield, MI 48076

(313) 964-1234

cj@cgblegal.com
